Citation Nr: 0803644	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-09 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION


The appellant is a veteran who served on active duty from May 
22, 1975, to May 25, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2007, the Board remanded 
the claim to the RO for additional development.  That 
development has been completed, and the case has been 
returned to the Board for a decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided in correspondence to 
the veteran dated in May 2004.  An additional letter was sent 
by the RO in June 2005, and in February and April 2007, 
following the Board remand, an additional letter was sent 
from the AMC.  The letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
requested that he send in any evidence in his possession that 
would support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
In November 2007, the veteran informed VA that he had no 
additional information or evidence to submit.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  The April 2007 letter specifically referenced 
these requirements.  Because of the decision in this case, 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  The Board finds that further 
attempts to obtain additional evidence would be futile.  The 
available medical evidence is sufficient for an adequate 
determination.  All identified medical records have been 
obtained.  In June 2005, the RO requested that the veteran 
either provide an additional current release form or provide 
actual records from certain facilities he identified.  He did 
not return a signed release form or provide these records.  
VA has made sufficient efforts to obtain these records.  
There has been no prejudicial error in the duty to inform the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007)).  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.  
Legal Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
  
For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ." 38 C.F.R. § 
3.304(f) (2007).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy. Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).


Analysis

Based upon the evidence of record, the Board finds the 
veteran is not shown to have developed PTSD as a result of a 
stressor event verified by credible supporting evidence as 
having occurred in service.  In a September 2004 statement in 
support of his claim he described his in-service stressors.  
He explained that when he arrived in Germany in service, 3 
black soldiers robbed him within the first two weeks.  When 
he confronted them, a fight broke out.  He received stitches 
over his eye.  Thereafter, his life was threatened several 
times while he was in Germany, the majority of the time those 
making threats were black.  These threats always involved 
racial remarks.  He reported that he felt fear the entire 
time he was in the A Battery, First Infantry Division.  At 
one time, two soldiers attempted to remove his pants in an 
attempt to sexually assault him, and he was threatened with 
his life if he reported the incident.  He reported that he 
feels scared and antisocial all of the time due to these 
incidents.  

Service treatment records show that the veteran was hit with 
a chair and suffered laceration to the eye in October 1975.  
His separation physical examination report dated in December 
1980 does not indicate PTSD, but does note excessive ethanol 
use on weekends.  They are negative for complaint, treatment, 
or diagnosis related to a psychiatric disorder.  

Service personnel records show that in March 1977, he was the 
subject of Article 15 proceedings for allegedly using racial 
slurs against a superior noncommissioned officer.  He was 
fined, given extra duty and reduced in rank.  An October 1977 
performance review signed by his superiors indicated he was a 
good example for other soldiers.  Another Article 15 
proceeding shows punishment for unauthorized absence in 
February 1978.  

A private psychiatric evaluation in January 2004 reflects a 
diagnosis of PTSD based on substantial childhood abuse.  

VA treatment records show a total admission report from 
Albuquerque dated in June 1994 reflecting depression and 
alcohol dependence.  Additional records show active treatment 
from 2003 for alcohol dependence and depression.  There is a 
diagnosis of PTSD in March 2004 based on reported sexual 
abuse as a child.  There is also a diagnosis of PTSD related 
to childhood trauma and MST (military sexual trauma) in May 
2004.  The veteran reported an attempted sexual assault in 
the military.  

The veteran was afforded a VA examination for PTSD in June 
2007.  He reported a history of physical and sexual abuse by 
multiple family members until he reached the age of 13.  He 
described the attempted assault by two servicemen, and 
reported he got into many fights in service.  The veteran's 
long problem with substance abuse was also noted.  Following 
examination and file review, the examiner opined that the 
veteran suffered from depression and alcohol and opiate 
dependence in sustained remission.  The examiner made a 
diagnosis of rule out PTSD.  The examiner explained that the 
PTSD the veteran was endorsing was consistent with being 
secondary to the childhood abuse.  The examiner stated that 
it was difficult to say the extent of the trauma the veteran 
received in service as there was no contact with mental 
health services in service.  

Although the medical evidence of record includes diagnoses of 
PTSD related to sexual assault during service, the Board 
finds these opinions are based upon reported events in 
service that have not been verified by evidence other than 
the veteran's own statements.  Without corroborating 
evidence, the impressions of medical personnel as to whether 
or not a claimed incident actually occurred in service are 
not considered credible evidence.  The Court has specifically 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. 
App. at 396.

The Board finds the opinion of the VA examiner in June 2007 
to be highly persuasive evidence that the current PTSD is due 
to the childhood trauma.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  The Board has considered the fact that the veteran 
had some difficulty with a racial incident, and a laceration 
of the eye, but finds these to be, overall, insufficient to 
verify the stressor.  The Board cannot conclude that the 
service personnel records demonstrate behavior changes 
amounting to credible evidence of the stressor.  It is noted 
that following the incident in service, he was given a 
satisfactory rating by his superiors.  Thus, there was no 
actual evidence of deterioration in work performance.  
Although there is a history of substance abuse, this has not 
been linked to any stressor in service.  

While VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred, the Board finds the veteran has provided no 
evidence from any other sources to corroborate his account of 
stressor incidents in service.  Nor does the evidence of 
record demonstrate any apparent behavior changes in service 
to warrant addition action.  Therefore, the Board entitlement 
to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


